Title: From Benjamin Franklin to Peter P. Burdett, 21 August 1773
From: Franklin, Benjamin
To: Burdett, Peter P.


Burdett is one of the shadowy figures who often appear on the periphery of Franklin’s circle. He lived in Derby for a time, where he was a good friend of Joseph Wright, the painter, and of John Whitehurst, the clock-maker and Franklin’s acquaintance for many years. Burdett first made a name for himself as a cartographer; he won a prize in 1767 for a map of Derbyshire, and some years later did the initial work on a notable map of Cheshire. In 1769 he surveyed a route for the projected Leeds and Liverpool canal, and for the next five years he lived in Liverpool. His interests were shifting to the graphic arts: he was the founder and first president of a local academy of painting and sculpture and contributed to the exhibitions of the Society of Artists, of which he was an honorary fellow. He was the pioneer in the use of aquatint in England, and developed a process for transferring aquatint engravings to pottery. He was soon experimenting with this discovery; he offered it to Frederick of Prussia and, more practically, to the Wedgwoods, who attempted for almost a year and a half to utilize his invention and then, in March of 1773, abandoned it. That recent setback may well have led Burdett to consider emigrating to America as a surveyor to lay out canals, an idea that he must have broached in the missing letter that Franklin is answering. But the idea, like the earlier invention, died aborning. In 1774 Burdett, plagued by creditors, left for the Continent; there he entered the service of the Markgraf of Baden, who was delighted to find that he knew Franklin and promptly forwarded, through him, an invitation to the American to take up residence in Baden. Burdett died in Karlsruhe in 1793.
 
Sir,
London, Augt. 21. 1773.
I find here on coming to Town your Favour of the 10th Instant. I should think a Man of your Talents a great Acquisition to the Colonies, if we could make it worth your while to remove thither. No Country, certainly, is better fitted by Nature to receive Advantage from the Arts of making Rivers navigable, and forming extensive Communications by means of short Canals between their Branches: But as yet I doubt whether their Population and internal Commerce are sufficient to bear the Expence. Mr. Ballandine, however, may in this Respect be better informed than I am. As yet there has been no Meeting of those concern’d in the intended new Colony, and I apprehend that when they have obtain’d their Patent, their first Cares must be of another kind. But since I am acquainted with your Willingness to engage in such Undertakings, on proper Encouragement, I shall omit no Opportunity of doing Justice to your Character wherever my Opinion may have any Weight, and with the more Pleasure as I am persuaded that in serving you I shall serve my Country.
I should be glad to be inform’d where I can see some Sample of your new Art of Printing in Imitation of Paintings. It must be a most valuable Discovery. With great Esteem, I am, Sir, Your most obedient humble Servant
B Franklin
Mr Burdet
 
Addressed: To / Mr P. P. Burdett / at / Liverpool / B Free Franklin
